936 544 9523               Houston Co. District Cler        HOUSTON CO DISTRICT CLERK          02:13:02 p.m.   02-22-2013                2/2




         PAM FOSTER Fl£TCH£R
                   JUDGE                                                                                              MISTY McAOAMS
                                                                                                                  OFFICIAL COURT REPORTER
      ANDERSON COUNTY COURTHOUSE                                                                                      PALESTINE, TEXAS
       500 NORTH CHURCH, SUITE 30
                                                                                                               mcadamsieportlng9mndstream.net
         PALESTINE, TEXAS 75801
               (903) 723-7415
           (903) 723-7803 Fax


       HOUSTON COUNTY COURTHOUSE
        401 EAST HOUSTON AVENUE
          CROCKETT, TEXAS 75835
                                                       349th JUDICIAL DISTRICT
         (936) 544-3255, EXT. 205                         ANDERSON AND HOUSTON COUNTIES
           (936) 545-0382 Fax




                                                                                        REC'D IN COURT OF APPEALS
                                                                                          12th Court of Appeals District


                                                                                                 FEB 2 2 2013
               January 31, 2012

                                                                                              TYLER TEXAS
                                                                                          CATHY S. LUSK, CLERK
               Danny Dale Weisinger, Sr.
               No. 1172692-<Neal)
               9055 Spur 591
               Amarillo, Texas 79107


               RE:         Cause Number 03CR-03 5


               Dear Mr. Weisinger:


               In response to the Motion to 'Vacate' Garnishment Order in Direct Violation of Provisions of
               Garnishment Statute, the motion is hereby denied.

               Sincerely,




               'am Foster Fletcher
               349th Judicial District Judge                                                                            CO




               PFF/ewm

                                                                                                                 co     "•    -—
                                                                                                                       CD      " • ■
                                                                                                                       CO